EXHIBIT 10.1

AGREEMENT

This AGREEMENT (the “Agreement”) is entered into effective as of March 8, 2007
(the “Effective Date”), by and between FreightCar America, Inc., a Delaware
corporation (the “Company”), and Ken Bridges (the “Executive”).

WHEREAS the Board of Directors of the Company has approved the payment of a
Retention Bonus (as hereinafter defined) to the Executive in consideration of
the Executive’s continued employment with the Company;

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

1. Retention Bonus. The Company shall pay the Executive two hundred thousand
dollars ($200,000) (the “Retention Bonus”) on April 30, 2008 (the “Retention
Date”), subject to the terms and conditions set forth in this Agreement.

2. Reimbursements and Perquisites. The Company shall maintain its current
policies and procedures applicable to the Executive’s expense reimbursements and
perquisites until the Retention Date.

3. Early Termination.

(a) If the Company terminates the Executive’s employment without Cause (as
defined below) prior to the Retention Date, the Company shall pay the Executive
the Retention Bonus on the effective date of such termination.

(b) If the Executive terminates his employment for Good Reason (as defined
below) prior to the Retention Date, the Company shall pay the Executive the
Retention Bonus on the effective date of such termination.

(c) If the Company terminates the Executive’s employment for Cause prior to the
Retention Date, the Executive shall receive no payment under this Agreement.

(d) If the Executive voluntarily terminates employment prior to the Retention
Date, the Executive shall receive no payment under this Agreement.

(e) For purposes of this Agreement, the Company shall have “Cause” to terminate
the Executive’s employment hereunder upon the Executive’s (i) willful and
continued failure substantially to perform his material duties with Company
(other than due to disability), or the commission of any activities constituting
a material violation or material breach of any federal, state or local law or
regulation applicable to the activities of Company, in each case, after notice
thereof from the Company to the Executive and (where possible) a reasonable
opportunity for the Executive to cease and cure such



--------------------------------------------------------------------------------

failure, breach or violation in all respects, (ii) fraud, breach of fiduciary
duty, dishonesty, misappropriation or other act that causes material damage to
the Company’s property or business, (iii) repeated absences from work such that
the Executive is unable to perform his employment or other duties in all
material respects, other than due to disability or a condition that with the
passage of time would become a disability, (iv) admission or conviction of, or
plea of nolo contendere to, any crime that, in the reasonable judgment of the
Company, adversely affects the Company’s reputation or the Executive’s ability
to carry out the obligations of his employment, (v) failure to reasonably
cooperate with the Company in any internal investigation or administrative,
regulatory or judicial proceeding, after notice thereof from the Company to the
Executive and a reasonable opportunity for the Executive to cure such
non-cooperation or, (vi) act or omission by in violation or disregard of the
Company’s policies, including but not limited to the harassment and
discrimination policies and Standards of Conduct of the Company then in effect,
in such a manner as to cause significant loss, damage or injury to the property,
reputation or employees of the Company. In addition, the Executive’s employment
shall be deemed to have terminated for Cause if, after the Executive’s
employment has terminated, facts and circumstances are discovered that would
have justified a termination for Cause.

(f) For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s written consent, the occurrence of any of the following
circumstances, unless such circumstances are fully corrected within 60 days
after written notice thereof, the Company: (i) permanently and materially
diminishes the Executive’s position, duties, responsibilities, including without
limitation reporting responsibilities or (ii) materially reduces the Executive’s
overall compensation, including base salary, bonus opportunity and equity award
participation.

4. RONA Bonus. If the Executive receives the Retention Bonus under this
Agreement and terminates employment with the Company for any reason before
December 31, 2008, the Executive’s 2008 RONA bonus payment (or the annual bonus
payable under any successor annual bonus plan) will be pro rated for 2008.

5. Miscellaneous.

(a) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and such officers of the Company as maybe specifically designated by
the Board. No waiver by either party hereto (the Company on one hand, and the
Executive, on the other hand) at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Illinois without regard
to its conflicts of law principles. The invalidity or enforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. This



--------------------------------------------------------------------------------

Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument. This Agreement sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and supersedes all
other agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto respect of the subject matter contained herein is hereby terminated and
canceled.

(b) In the event of any dispute or claim relating to or arising out of this
Agreement, the Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association (“AAA”) in Chicago, Illinois in accordance with the
AAA’s National Rules for the Resolution of Employment Disputes. The Executive
acknowledges that by accepting this arbitration provision he is waiving any
right to a jury trial in the event of a covered dispute. The arbitrator may, but
is not required to, order that the prevailing party shall be entitled to recover
from the losing party its attorneys’ fees and costs incurred in any arbitration
arising out of this Agreement.

(c) All payments made to the Executive pursuant to this Agreement shall be
subject to applicable withholding taxes, if any, and any amount so withheld
shall be deemed to have been paid to the Executive for purposes of amounts due
to the Executive under this Agreement.

(d) The Executive’s rights to a Retention Bonus are nontransferable other than
by will or by the laws of descent and distribution, may not be assigned,
pledged, or hypothecated, and are not subject to execution, attachment, or
similar process.

(e) The parties may execute this Agreement in one or more counterparts, all of
which together shall constitute but one Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

FREIGHTCAR AMERICA, INC.     By:  

/s/ Camillo M. Santomero, III

   

/s/ Ken Bridges

  Chairman of the Board of Directors    

Ken Bridges